Title: From John Adams to Benjamin Franklin, 3 January 1782
From: Adams, John
To: Franklin, Benjamin



Amsterdam Jany. 3d. 1782
Sir

Yesterday were presented to me two other Bills of Exchange on Mr. Laurens drawn 6th. July 1780, Numbers 40 and 41 for 550 Guilders each, which I wait your Excellency’s orders to accept. I have never been informed of the exact amount of the Bills drawn on Mr. Laurens on that day; but there are by the Numbers which have appeared probably many not yet arrived.
I have the honor to make your Excellency the Compliments of the Season, and to wish that the Year coming may be as prosperous as the past, and as much more so as You please.
The States will not probably accept the Mediation of Russia, but upon a preliminary, that the Treaty of maritime Neutrality be the Basis of it, and other Conditions which will render the Negotiation quite safe.

I have the honor to be, Your Excellencys most obedient humble servant
J. Adams

